Citation Nr: 1428813	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran contends that he experienced specific stressors during service and that these stressors caused a psychiatric disorder, which he claims is PTSD.  The August 2011 VA examination indicates that the Veteran did not meet the criteria for a diagnosis of any psychiatric disorder, to include PTSD.  

A January 2012 note from the Veteran's private primary care physician, Dr. S., indicates that the Veteran was prescribed an anti-anxiety medication because of a diagnosis of PTSD related to in-service stressors resulting in "vivid image flashbacks of his time of service in the [Vietnam] war, especially of individuals he came in contact with on the USS FORRESTAL."  There are two distinct problems with this diagnosis and medical opinion.  First, the Veteran never served aboard the USS FORRESTAL.  Second, the private medical records from this physician dated prior to this note, indicate that the Veteran's anxiety and stress were the result of current life stressors, not PTSD and not related to his military service.  

VA treatment records dated subsequent to the August 2011 examination reveal diagnoses of anxiety disorder and "features of PTSD."  These records note the Veteran's reports of experiences during service.  

The evidence of record reveals that the Veteran served on active duty in the Navy from August 1966 to June 1968.  From March 1967 to June 1968 he served aboard the USS INTREPID (CVS 11), an aircraft carrier.  His primary duties were as a barber.  Service personnel records confirm that this ship operated in support of combat operations in Vietnam; they also confirm that he served as a barber in the Officer's Barber Shop.  The Veteran asserts two specific in-service stressors.  First he claims that some of the officers whose hair he cut as a barber were pilots who were shot down on combat missions over Vietnam; however, he cannot recall any specific names.  Second, he asserts that while aboard the USS INTREPID he witnessed a catastrophic fire aboard the USS FORRESTAL and that casualties were transferred to his ship and that he handled the body bags.  It is well documented that a catastrophic fire aboard the USS FORRESTAL (CV 59) occurred during operations off shore of Vietnam on August 29, 1967.  Full verification of the Veteran's alleged stressors has not been conducted.  Since there is evidence of psychiatric diagnoses of record, which refer to these stressors, verification is required.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Additional examination for a diagnosis and medical opinion is also required.  When originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and ask him to provide a list containing the names of all health care professionals and/or facilities, both private and governmental, where he had been treated for his claimed psychiatric disorders since his separation from service.  Based his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, have the Veteran execute the necessary release forms to request all records from Dr. S., the Veteran's private primary care physician, related to the physician's initial diagnosis of the Veteran with PTSD.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records subsequent to 2011 that are not already of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must take the necessary steps to verify the Veteran's claimed stressors with the appropriate authority, to include:

* Whether any pilots stationed aboard the USS INTREPID (CVS 11) were lost in action during the period of time from March 1967 to June 1968.

* Whether the USS INTREPID (CVS 11) was involved in rescue operations for the USS FORRESTAL (CV 59) during the August 29, 1967 fire, including whether casualties, including dead bodies, were transferred to the USS INTREPID.  

All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  The Veteran must then be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the Veteran's military service, including as due to any verified stressors.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor in service.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  The examiner must opine as to whether any psychiatric disorder found or previously diagnosed in the record is causally or etiologically related to the Veteran's period of active duty service, to include as due to any verified incident during service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each verified stressor was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the verified in-service stressors found sufficient to produce PTSD by the examiner.

All rendered opinions must be accompanied by a thorough rationale. If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

